United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 98-1217
                                     ___________

Michael Briggs,                          *
                                         *
             Appellant,                  *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Eastern District of Arkansas.
Arkansas State Police Department,        *
an Agency of the State of Arkansas;      *    [UNPUBLISHED]
John Bailey, Colonel, Director of the    *
Arkansas State Police Department,        *
                                         *
             Appellees.                  *
                                    ___________

                           Submitted: June 22, 1998
                               Filed: June 29, 1998
                                   ___________

Before McMILLIAN, LOKEN, and MURPHY, Circuit Judges.
                            ___________

PER CURIAM.

       In this employment discrimination action involving claims of retaliation and
discriminatory constructive discharge, Michael Briggs appeals the district court&s1 grant
of summary judgment in favor of defendants. Having carefully reviewed the record and
the parties& briefs, we agree with the district court that Briggs failed to show


      1
        The Honorable William R. Wilson, United States District Judge for the Eastern
District of Arkansas.
defendants& explanations for the adverse employment actions were pretextual.
Accordingly, the judgment of the district court is affirmed. See 8th Cir. R. 47B.

      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                       -2-